     Case 1:20-cv-01690-DAD-JLT Document 33 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED FARM WORKERS, et al.,                       No. 1:20-cv-01690-DAD-JLT
12                       Plaintiffs,
13           v.                                          ORDER GRANTING MOTION FOR LEAVE
                                                         TO FILE AMICUS CURIAE BRIEF
14    THE UNITED STATES DEPARTMENT
      OF LABOR, et al.,                                  (Doc. No. 32)
15
                         Defendants.
16

17

18          Before the court is a motion for leave to file an amicus curiae brief addressing plaintiffs’

19   motion for a preliminary injunction currently pending before the court. The motion seeking such

20   leave was filed by the State of California (“California”). (Doc. No. 32.) According to California,

21   the pending motion is unopposed, but defendants reserve the right to seek leave to respond to the

22   proposed amicus brief. (Id. at 2.)

23          The Federal Rules of Civil Procedure do not set forth the manner and circumstances in

24   which an amicus brief may be filed in district courts. District courts therefore rely on Federal

25   Rule of Appellate Procedure 29 in addressing such requests. See California v. United States

26   Dep’t of Labor, No. 2:13-cv-02069-KJM-DAD, 2014 WL 12691095, at *1 (E.D. Cal. Jan. 14,

27   2014). The Ninth Circuit has held that “[t]he district court has broad discretion to appoint amici

28   curiae,” and the appellate court will reverse “only if the district judge has abused his discretion.”
                                                        1
     Case 1:20-cv-01690-DAD-JLT Document 33 Filed 12/10/20 Page 2 of 2


 1   Hoptowit v. Ray, 682 F.2d 1237, 1260 (9th Cir. 1982), overruled on other grounds by Sandin v.

 2   Conner, 515 U.S. 472 (1995). “The touchstone is whether the amicus is ‘helpful,’ and there is no

 3   requirement ‘that amici must be totally disinterested.’” United States Dep’t of Labor, 2014 WL

 4   12691095 at *1 (citing Hoptowit, 682 F.2d at 1260.) The court will not consider issues that are

 5   raised only in an amicus brief unless the circumstances are exceptional. Id.

 6          In this case, California argues that its proposed amicus curiae brief offers a detailed

 7   outlook of the potential impact of the United States Department of Labor’s (“DOL”) Final Rule

 8   that is at issue in this action. (Doc. No. 32 at 3–4); see also Adverse Effect Wage Rate

 9   Methodology for the Temporary Employment of H-2A Nonimmigrants in Non-Range Occupations

10   in the United States, 85 Fed. Reg. 70,445 (Nov. 5, 2020) Specifically, California states that its

11   brief will shed light on the effects that not enjoining the DOL will have on the state and its

12   domestic farmworkers. (Id. at 4.) According to California, the proposed brief will offer a unique

13   perspective on how the state’s labor protections, housing, public health, and social services

14   programs—designed to provide a safety net to California’s poorest and most vulnerable

15   population—will face greater strains as the DOL’s Final Rule places downward pressure on the

16   wages of domestic farmworkers who are already laboring under difficult circumstances. (Id.)

17   California argues that this impact falls squarely outside Congress’s intent in promulgating the H-

18   2A guest worker program. (Id.)

19          Finding good cause, the court grants the motion. The amicus curiae brief submitted with

20   the request (Doc. No. 32-1) shall be deemed filed.
21   IT IS SO ORDERED.
22
        Dated:     December 10, 2020
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        2
